UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6177


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

BRYANT KELLY PRIDE, a/k/a Bryan Kelly Pride,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:07-cr-00020-jpj-mfu-1; 1:09-cv-80209-jpj)


Submitted:   July 21, 2011                    Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bryant Kelly Pride, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bryant      Kelly     Pride     seeks     to       appeal      the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.         The   order    is    not       appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)          (2006).               A     certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies       this      standard          by      demonstrating            that

reasonable       jurists      would     find     that       the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief      on    procedural        grounds,         the       prisoner        must

demonstrate      both    that     the    dispositive           procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently         reviewed     the    record         and   conclude        that

Pride has not made the requisite showing.                        Accordingly, we deny

Pride’s     motions     for   a   certificate        of    appealability,           and     his

motion for a stay pending appeal, and dismiss the appeal.                                    We

dispense     with     oral     argument      because        the      facts     and     legal



                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3